Citation Nr: 0735496	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-15 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for additional 
disability, claimed as numbness and weakness of the right 
hand and arm, as a result of Department of Veterans Affairs 
(VA) surgical treatment in July 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the VA 
Regional Office (RO) in Waco, Texas.  The veteran testified 
before the undersigned acting Veterans Law Judge at a hearing 
held at the RO in May 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has numbness and weakness of the 
right hand and arm as a result of a right thoracotomy 
performed by VA in July 2004.  

Governing law and regulations provide that when a veteran 
suffers additional disability or death as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

To establish entitlement to § 1151 benefits in claims filed 
on or after October 1, 1997, as here, it must be shown that 
the VA treatment in question resulted in additional 
disability and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  See VAOPGCPREC 40-97; 
38 U.S.C.A. § 1151.  In determining whether additional 
disability exists, VA compares the veteran's physical 
condition immediately prior to the surgery upon which the 
claim for benefits is based with the physical condition after 
the surgery.  38 C.F.R. § 3.361(b).  

The veteran underwent a right thoracotomy for removal of a 
right lower lobe mass in the superior pulmonary segment at 
the VA Medical Center (VAMC) in Temple, Texas, in July 2004.  
Six days after surgery, the veteran stated that his right 
hand "feels funny" and he reported a weak grip.  After 
continuing right upper extremity complaints, the veteran was 
referred for electromyography (EMG) and nerve conduction 
velocity (NCV) studies.  Testing of the right upper extremity 
was done in September 2004, and at that time the veteran 
complained of weakness and atrophy of the right hand and 
numbness and pain in the medial arm that felt like 
intermittent lightning and chest numbness.  He complained of 
hypothenar wasting and constant soreness in the 4th and 5th 
fingers.  After testing, the physician concluded it was an 
abnormal study and said a comparison with the left upper 
extremity was needed.  The physician said that some of the 
pathology suggested there might be a preexisting lesion, and 
a cervical magnetic resonance imaging (MRI) study might be of 
use.  She said one consideration would be a right brachial 
plexopathy affecting the lower roots more than the upper 
nerve roots, which would cause the veteran's hand weakness to 
be the predominant symptom.  

When the veteran was seen in a VA outpatient clinic in 
December 2004, his chief complaint was weakness of the right 
arm since the thoracotomy.  After examination, a nurse 
practitioner stated she suspected weakness to the right upper 
extremity was possibly related to surgery and said she would 
request physical therapy for strengthening exercises of the 
right upper extremity.  In January 2005, the veteran reported 
continuing tingling pain and numbness of the right arm from 
the elbow down.  At that time, the veteran's VA outpatient 
physician reviewed the report of a November 2004 MRI study of 
the cervical spine, and he noted at C3-C-4, there was shown a 
small focal central had disc protrusion indenting the thecal 
sac anteriorly and contacting the cord without causing cord 
compression.  There was no canal stenosis or foraminal 
encroachment, and there was no change in the cord signal.  At 
C-4-C5, there was a central focal small hard disc protrusion, 
which indented the thecal sac, but did not contact the cord.  
The outpatient physician stated he would refer the veteran to 
neurosurgery.  His assessment was cervical radiculopathy.  

As noted earlier, the veteran contends the numbness and 
weakness of his right hand and arm are due to the July 2004 
thoracotomy.  At the May 2007 hearing, the veteran testified 
that the physician who conducted the nerve conduction 
velocity study informed him that he had severe nerve damage 
from the surgery.  The veteran has not undergone VA 
examination with respect to his claim under 38 U.S.C. § 1151.  
As there are in complaints shown by the medical evidence of 
record following the surgery, but no medical opinion of 
record that addresses explicitly the various issues that must 
be considered in a section 1151 claim filed on or after 
October 1, 1997, a VA examination for such medical opinion is 
necessary.  See 38 C.F.R. § 3.159.  

In this regard, the Board notes that VA outpatient records 
show that in October 2001, the veteran complained of 
"numbness" and tingling sensations of the hands and 
fingers.  The physician stated that Tinel's sign was 
negative, but he would order an EMG/NCS (nerve conduction 
study).  The record shows that the veteran had an EMG/NCV 
consultation in November or December 2001.  Although later 
outpatient records dated in January and February 2002 refer 
to the results as having been negative, the consultation 
report is not of record and should be obtained.  Further, in 
view of the referral of the veteran to neurosurgery noted in 
the January 2005 outpatient records, VA medical records dated 
from January 2005 onward should also be obtained and 
associated with the claims file.  

In addition to the foregoing, the claims file does not 
contain the hospital summary pertaining to the veteran's 
July 2004 right thoracotomy, nor does it include the 
veteran's signed consent form for the surgery.  Both should 
be obtained and associated with the claims form.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file the following VA records:  
the report of VA EMG/NCV studies done 
in November or December 2001; the 
hospital summary pertaining to the 
right the right thoracotomy performed 
at the VAMC in Temple, Texas, in 
July 2004; the veteran's signed consent 
form pertaining to that surgery; and VA 
medical records for the veteran dated 
from January 2005 to the present.  

2.  Then, arrange for the veteran to 
undergo an appropriate VA examination 
for a medical opinion under the 
criteria of 38 U.S.C. § 1151.  The 
examination should include any 
diagnostic testing or evaluation deemed 
necessary by the examiner.  The claims 
file, including a complete copy of this 
remand, must be made available for 
review of the veteran's pertinent 
history.  Further, in the sense of 
fairness and objectivity, the examiner 
designated to provide this opinion 
should not be one of the veteran's 
treating health care professionals, nor 
should it be one of the physicians who 
performed the surgery at issue.  

Based on the results of this evaluation 
and comprehensive review of the claims 
file, the examiner is asked to provide 
an opinion as to the following:  

(a)  Is it at least as likely as not 
(50 percent probability or higher) that 
the veteran's numbness and weakness of 
the right hand and arm is a result of 
the right thoracotomy at the Temple, 
Texas, VAMC in July 2004;  

(b)  If the response to (a) is yes, the 
examiner should further provide an 
opinion as the whether it is at least 
as likely as not (50 percent 
probability or higher) that the 
numbness and weakness of the right hand 
and arm was caused by carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on the part of VA in furnishing 
the hospital care, medical, and 
surgical care associated with the right 
thoracotomy, i. e, is at least as 
likely as not (50 percent probability 
or higher) that VA failed to exercise 
the degree of care that would be 
expected of a reasonable health care 
provider;  

(c)  In addition, if the answer to (a) 
is yes, provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
the numbness and weakness of the right 
hand and arm was a foreseeable result 
of the VA July 2004 right thoracotomy.  

The examiner should discuss the 
rationale for the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please indicate this 
expressly and discuss why this is not 
possible or feasible.  

3.  Then, readjudicate the claim on 
appeal.  If the claim remains denied, 
issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



